DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed 3/18/22, 4/6/22 and 4/21/22 are acknowledged, the references therein appearing to relate to the general background of applicant’s intended invention.

Response to Arguments
Applicant’s arguments, see page 8, filed 4/21/22, with respect to claims 16-37 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn. 

Applicant’s arguments, see page 10, filed 4/21/22, with respect to the rejection(s) of claim(s) 16-37 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. patent 8,233,693 by DiFrancesco et al.

Claim Objections
Claim 29 is objected to because of the following informalities:  the word “detecting” in the 3rd line should be “detects”.  Appropriate correction is required.

Claim 37 is objected to because of the following informalities:  the word “created” in the 11th line should be “generated”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1)	Claim(s) 16, 18-22, 24-29 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2016/0231964 by Oki, and further in view of U.S. patent 8,233,693 by DiFrancesco et al.
2)	Claims 16 and 18-21 are taught in the same manner as described in the rejection of claims 29, and 31-34 below, respectively, with the exception of: a non-transitory computer-readable recording medium storing a program (paragraph 42; CPU and memory is disclosed).
3)	Claims 22 and 24-27 are taught in the same manner as described in the rejection of claims 29 and 31-34 below, respectively.
4)	Regarding claim 28, Oki teaches the image inspection method according to claim 22, wherein in generating the analysis result, the abnormality in the abnormality image is detected by comparing the read image with a reference image (paragraph 76; read image is compared with a normal image to determine errors).
5)	Regarding claim 29, Oki teaches an image inspection device (figure 1, item 1; an MFP) comprising: a processor (figure 2, item 11; a CPU) that detects an abnormality in one or more images created by reading images formed on a recording material by an image forming device (figure 3, item S3; paragraph 76; scanned image is analyzed for errors), generates an analysis result (figure 3, item S16; history image is the analysis result) of the read images including a normal read image in which no abnormality was detected and an abnormal image in which an abnormality was detected (paragraphs 112-114; normal and abnormal read images are analyzed); and according to the analysis result, creates an abnormal image file (figure 3; paragraphs 112 and 113; items S14 and S16 result in the creation of a an “abnormal” image file when errors are detected [paragraph 113]).
	Oki does not specifically teach an abnormal image file that does not contain the normal read image (Oki stores tags for particular abnormalities but does not specifically disclose that no normal read images are stored with the abnormality data).
	DiFrancesco teaches an abnormal image file that does not contain the normal read image (figure 3B, item 300; column 3, lines 4-6 and 42-45; column 11, lines 51-53; defects determined in scanned image data can be logged together with its particular source image such that only defective images are within the log).
	Oki and DiFrancesco are combinable because they are both from the scanned image inspection field of endeavor.
	NOTE: DiFrancesco could modify the system of Oki so that abnormal images are stored to a separate log.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively field to combine Oki with DiFrancesco to add storage of defective images in a separate log.  The motivation for doing so would have been so that “the user may only review specific frames flagged by the defect log” (column 11, line 52).  Therefore it would have been obvious to combine Oki with DiFrancesco to obtain the invention of claim 29.
6)	Regarding claim 31, Oki teaches the image inspection device according to claim 30, wherein upon receiving the instruction to display the abnormal read image, the processor displays, on the display, the abnormal read image (paragraph 119; figure 10B; user interface shown allows for selection of the “abnormal image” box thereby causing the display of figure 10B).
7)	Regarding claim 32, Oki teaches the image inspection device according to claim 30, wherein the information about the analysis result includes at least either one of information as to an image inspection date and time at which an image inspection to detect the abnormality was executed, information as to a number of pages in which the abnormality has been detected, and information as to a level to detect the abnormality (paragraph 80; level of error is included in the analysis result).
8)	Regarding claim 33, Oki teaches the image inspection device according to claim 29, wherein the abnormality detected in the abnormal read image includes at least either a stain or a streak (paragraph 68; detected errors can be streaks and stains).
9)	Regarding claim 34, Oki teaches the image inspection device according to claim 29, wherein the processor creates an analysis result file according to the analysis result (paragraph 112; history information is generated with appropriate error bookmarks).
10)	Claim 35 is taught in the same manner as described in the rejection of claim 29 above, with the exception of the limitation: an image forming system (figure 1, item 1; an MFP) comprising: an image forming device that forms images on a recording material (figure 2; paragraph 58; image forming device is a part of MFP 1).

11)	Claims 17, 23, 30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2016/0231964 by Oki, and further in view of U.S. patent 8,233,693 by DiFrancesco et al. as applied to claims 16, 22 and 29 above, and further in view of U.S. patent application publication 2016/0142560 by Shijoh.
12)	Claims 17 and 23 are taught in the same manner as disclosed in the rejection of claim 30 below.
13)	Regarding claim 30, Oki teaches the image inspection device according to claim 29, wherein the processor displays, on a display, information about the analysis result, and receiving, on the display, an instruction to display the abnormal read image (paragraphs 119-121; figures 9-10D; analysis results can be displayed and user interface has the “abnormal image” box that can be checked [i.e. an instruction] to display the abnormal image as shown in figure 10C).
	Oki does not specifically teach receiving the display instruction with a button.
	Shijoh teaches receiving the display instruction with a button (paragraph 90; figure 7; button can be pressed to transition display from one screen to another).
	NOTE: the screen transition buttons of Shijoh could modify the invention of figure 10C of Oki to substitute a button for the check box for selecting display of the abnormal image. 
	Oki and Shijoh are combinable because they are both from the scanned image inspection field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively field to combine Oki with Shijoh to add display buttons.  The motivation for doing so would have been “to cause the display to switch” (paragraph 90).  Therefore it would have been obvious to combine Oki with Shijoh to obtain the invention of claim 30.
14)	Claim 36 taught in the same manner as disclosed in the rejection of claim 37 below, with the exception of: a non-transitory computer-readable recording medium storing a program (paragraph 42; CPU and memory is disclosed).


15)	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2016/0231964 by Oki, and further in view of U.S. patent application publication 2016/0142560 by Shijoh.
Oki teaches an image forming system comprising: an image forming device that forms an image on a recording material (figure 2, item 18; a printer); an image reading device that reads the image formed on the recording material (figure 3, item S3; paragraph 76; scanned image is analyzed for errors); and a processor (paragraph 42; a CPU) that detects an abnormality in one or more of the read images, generates an analysis result (figure 3, item S16; history image is the analysis result) of the read images including a normal read image in which no abnormality was detected and an abnormal image in which an abnormality was detected (paragraphs 112-114; normal and abnormal read images are analyzed), displays, on a display, an analysis result display screen for displaying information about the generated analysis result (figures 9 and 10; results can be displayed), and on the analysis result display screen, receives an instruction to display an abnormal image confirmation screen that displays only the abnormal read image (figure 10C; paragraph 119-121; analysis results can be displayed and user interface has the “abnormal image” box that can be checked [i.e. an instruction] to display the abnormal image as shown), the normal read image is not displayed on the abnormal image confirmation screen that is displayed once the button receives the instruction (Figure 10C; paragraph 122; scanned image with defect can be selected to be shown without any other “normal” [i.e. read images without defects] images shown).
	Oki does not specifically teach a button that receives the instruction.
	Shijoh teaches a button that receives the instruction (paragraph 90; figure 7; button can be pressed to transition display from one screen to another).
	NOTE: the screen transition buttons of Shijoh could modify the invention of figure 10C of Oki to substitute a button for the check box for selecting display of the abnormal image. 
	Oki and Shijoh are combinable because they are both from the scanned image inspection field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively field to combine Oki with Shijoh to add display buttons.  The motivation for doing so would have been “to cause the display to switch” (paragraph 90).  Therefore it would have been obvious to combine Oki with Shijoh to obtain the invention of claim 37.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672